Citation Nr: 1432937	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for hidradenitis suppurativa.

3.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel
INTRODUCTION

The Veteran had active duty service from November 1973 to January 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

In a statement dated in October 2012, the Veteran raised the issues as entitlement to service connection for post-operative nerve damage as a result of the removal of her lymph nodes in her right and left arms.  This issue has not been developed for appellate review and is referred to the RO for appropriate disposition.

The issue of entitlement to service connection for a low back disorder is remanded.


FINDINGS OF FACT

1.  The service-connected hidradenitis suppurativa is manifested by scars, other than the head, face or neck, covering five to seven percent of the whole body; the deep scars were not at least six square inches and the superficial scars were not painful on examination; none of the scars resulted in limitation of body parts.  

2.  The service-connected hiatal hernia is manifested by vomiting, pryosis, and regurgitation, without persistently recurrent epigastric distress or substernal arm or shoulder pain, and is not productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for hidradenitis suppurativa have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118 Diagnostic Codes 7828-7806 (2007). 

2. The criteria for the assignment of an initial evaluation in excess of 10 percent for hiatal hernia have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2006, the Veteran submitted claims of entitlement to service connection for a hiatal hernia and for hidradenitis suppurativa.  In July 2007, the RO granted service connection for both disorders and assigned 10 percent disability evaluations for each, effective from the date of receipt of the claims.  The Veteran has disagreed with the initial disability evaluations assigned for her service-connected hiatal hernia and hidradenitis suppurativa.

With respect to the Veteran's claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran's claims of entitlement to higher evaluations arise from her disagreement with the initial evaluations assigned following the grants of service connection for the hiatal hernia and the hidradenitis suppurativa.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners took into account the Veteran's statements and treatment records, physical examinations were conducted and the results were recorded sufficient for a fully-informed evaluation of the claimed disabilities.  Id.   

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity resulting from a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

Entitlement To An Initial Disability Rating
In Excess Of 10 Percent For Hidradenitis Suppurativa

The service-connected hidradenitis suppurativa is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7828-7806.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that "acne" under Diagnostic Code 7828, is the service-connected disorder, and "dermatitis" under Diagnostic Code 7806, is a residual condition.

Service connection for left and right postoperative scars associated with lymphedema of the right arm was granted in a rating decision dated in September 2012, and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Service connection was also granted for scars in the left and right groin in a rating decision dated in September 2012, and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows a veteran to request a review of a skin disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's skin disorder will not be considered under the revised criteria effective October 23, 2008.

Under Diagnostic Code 7828, superficial acne (comedones, papules, pustules, and superficial cysts) of any extent warrants a noncompensable rating.  38 C.F.R. § 4.118.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck, warrant a 10 percent rating.  Id.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck warrant a 30 percent rating.  Id. 

Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Id.  A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

In March 2006, a private physician wrote that the Veteran had been treated since 2002 for inflammatory lesions under her arms and in her inguinal area.  She was treated with broad spectrum antibiotics and topical application of Retin-A cream.  Initially she responded well.  However, in spite of the use of Minocycline and cleansing the areas involved with Cleocin T pledgets, it was noted that she continued to get very significant lesions.  These lesions became swollen and inflamed that they had to be surgically incised and drained.  The clinical records from the physician include a January 2005 record which reveals the Veteran had not been seen for nearly two years.  It was noted that she did well regarding her skin disorder, as long as she episodically took an antibiotic, used Cleocin T pledgets and also Retin-A cream.  

In May 2006, the Veteran wrote that she experienced swollen painful draining lesions under her arms and in her groin area.  In May 2006, a private physician wrote that the Veteran experienced repeated outbreaks of painful hidradenitis suppurativa.  

A VA skin examination was conducted in June 2007.  The Veteran reported that she had been having multiple skin infections since her military service and had multiple incision and drainage for hidradenitis suppurativa.  She said the lesions usually began in her axilla and her groin region.  The Veteran used an antibiotic, Retin-A cream, and Cleocin T pledgets.  She said the lesions were still in her groin and buttocks area.  After she started the medications, the lesions decreased in frequency.  Physical examination revealed pea-sized nodules, which were cystic, along with multiple scarring observed in the bilateral axilla and in the groin, with hyperpigmentation scars and pitting observed in the skin.  There was also scarring in the perianal area.  The pertinent assessment was hidradenitis suppurativa, with multiple scarring in the axilla, groin, and the perianal area.  The total percentage of total body surface involved was approximately seven percent.  Total percentage of exposed body area was zero percent.  

A VA skin examination was conducted in January 2012.  The examiner diagnosed hidradenitis suppurativa.  It was written that the Veteran started with abscesses, drainage, and pain in the bilateral axillary areas requiring lancing and antibiotics.  A lymphadenectomy of the bilateral axillary areas was conducted in 1975 and 1976 and then the disorder started in the bilateral groin area.  After the Veteran discontinued oral contraceptive pills, the disorder became more manageable.  The Veteran took antibiotics and soaks to control the situation.  The examiner indicated that the Veteran's skin disorder caused scarring of the head, face, or neck.  No symptomology was recorded as actually being on the head, face, or neck.  The examiner then reported in the same section that the Veteran had scars due to bilateral lymphadenectomy as a result of the skin disorder, as well as scarring in the groin area.  The Veteran did not have any systemic manifestations associated with the service-connected skin disorder.  The Veteran had received topical medications consisting of Minocycline for less than six weeks in the past twelve months.  There were no debilitating episodes in the past twelve months.  The total area of the body involved was less than five percent and the total area of exposed skin affected was zero percent.  The skin was described as areas of hyperpigmentation to the bilateral axillary areas, with scarring secondary to lymphadenectomy.  With regard to acne, the examiner opined it affected areas of the body other than the face and neck.  The examiner opined that the Veteran's service-connected skin disorder did not affect her ability to work.  

A VA scars examination was conducted in January 2012.  The diagnosis was post-operative scars of the bilateral axilla.  There was no disfigurement of the head, face, or neck.  The examiner opined that the scars on the trunk were not painful nor were they unstable.  There was a scar on the right upper extremity in the right axilla, which was deep and non-linear that was 11 centimeters by one centimeter.  There was a scar on the left upper extremity in the left axilla, which was deep and non-linear that was 10 centimeters by one centimeter.  There were scars in the right lower extremity groin, which were superficial and non-linear that were four centimeters by 1.8 centimeters.  There were scars in the left lower extremity groin which were superficial and non-linear, which were 3.8 centimeters by two centimeters.  The anterior and posterior trunk was not affected.  

A rating in excess of 10 percent is not warranted when the service-connected skin disorder is evaluated under Diagnostic Code 7806.  The greatest area of the body determined to be affected by the disorder was opined to be seven percent of the total body area made at the time of the June 2007 VA skin examination.  At the time of the January 2012 VA skin examination, the examiner opined that only five percent of the total body area was involved.  Neither examiner found that any of the Veteran's exposed body was affected.  There is no evidence of record demonstrating that the disability requires treatment by any systemic therapy.  The examiner who conducted the January 2012 VA skin examination noted that treatment consisted of topical medication.  This symptomology warrants, at most, a 10 percent disability evaluation which is currently assigned.  

The Board finds that an increased rating is not warranted at any time when the service-connected disorder is evaluated under Diagnostic Code 7828.  In order to warrant a rating in excess of 10 percent under this diagnostic code, there must be evidence of deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  As set out above, there is no evidence demonstrating that the service-connected skin disorder is manifested by any symptomology on the face or neck.  See also 38 C.F.R. § 4.118, Diagnostic Code 7800.

A rating under Diagnostic Code 7828 may also be based on scars, affecting a body part other than the head, face, or neck, under Diagnostic Codes 7801, 7802, 7804, or 7805, depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2007).

The Board finds that an increased rating is not warranted when the service-connected skin disorder is evaluated under Diagnostic Code 7801.  38 C.F.R. § 4.118.  In order to warrant a 10 percent or greater rating under this diagnostic code, there must be evidence of scars, not of the head, face or neck, which are deep and non-linear and the qualifying scars must be at least six square inches (39.sq.cm) or more.  While the evidence of record demonstrates that the Veteran has two qualifying scars under the bilateral axilla, neither of them meet the minimum size requirement to qualify for a compensable evaluation.  The scars in the axilla were 11 centimeters by 1 centimeter and 10 centimeters by 1 centimeter.  The note to this diagnostic code provides that widely separated scars are to be rated separated and then combined.  Neither of the qualifying scars are compensable.  An increased rating is not warranted when combining the scars.  The scars in the Veteran's groin were described as superficial and do not count as qualifying scars under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801.

An increased rating in excess of ten percent is not warranted under Diagnostic Code 7802 as a ten percent disability rating is the schedular maximum allowable under this diagnostic code.  38 C.F.R. § 4.118.  To the extent that a separate evaluation could be claimed in addition to the 10 percent already assigned, the Board notes that the service-connected skin disorder is not productive of scars in an area greater than 144 square inches (929 square centimeters).  The only superficial scars noted are in the groin area and have not been described as meeting the size requirements for a compensable evaluation under Diagnostic Code 7802.  Furthermore, granting a separate compensable evaluation under this diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  The 10 percent disability rating currently assigned was based on the service-connected disorder being manifested on seven percent of the body.  A separate evaluation based on the size of the superficial scars in the groin would compensate the Veteran for the same symptomology twice.  

The Board finds that an increased rating is not warranted when the service-connected skin disorder is evaluated under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Under this diagnostic code, scars which are superficial and painful on examination warrant a 10 percent evaluation.  In the current case, the scars in the axilla have been determined to be deep and non-linear so this Diagnostic Code does not apply.  The scars in the Veteran's groin have been described as superficial but, significantly, examination of the scars at the time of the January 2012 VA examination resulted in a determination that the scars were not painful.  This was the only time an examination of the scars was conducted which attempted to determine if the scars were painful.  The private physicians reported in 2006 that the Veteran had painful outbreaks.  However, they did not indicate that the Veteran experienced painful scars on examination.  There are no clinical records generated during the appeal period which include an annotation that physical examination revealed painful scars which were attributed to the service-connected skin disorder.  

The Board finds that an increased rating is not warranted when the service-connected skin disorder is evaluated under Diagnostic Code 7805.  38 C.F.R. § 4.118.  The service-connected skin disorder does not result in any limitation of function of a body part.  The Veteran has reported that she subjectively experienced numbness of the bilateral axillary areas at the time of the January 2012 VA examination but there is no evidence in the claims file that this numbness affected the function of her upper extremities.  The examiner determined that the service-connected skin disorder did not impact the Veteran's ability to work and, other than the allegation of numbness, the Veteran has not advanced any argument that this is productive of any limitation the pertinent body parts.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected skin disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected skin disorder varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected hidradenitis suppurativa during the appeal period, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an initial rating in excess of 10 percent for the Veteran's service-connected hidradenitis suppurativa is not warranted. 

Entitlement To An Initial Disability Rating In Excess 
Of 10 Percent For Hiatal Hernia

The Veteran's hiatal hernia is currently evaluated as 10 percent disabling under Diagnostic Code 7346.  38 C.F.R. § 4.114.  Under this diagnostic code, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  Id. 

In June 2005, the Veteran informed a clinician that her stomach had been bothering her.  In July 2005, it was reported that a hiatal hernia had previously been diagnosed, with intermittent symptoms.  Also in July 2005, a private physician indicated that he had seen the Veteran as a referral for abdominal discomfort.  An accompanying clinical record revealed the Veteran reported no pain with eating and no symptoms she attributed to the hernia.  Several times during the year, she would have mid-epigastric pain.  This was associated with stress and not with eating or swallowing.  The impression was intermittent mid-epigastric pain associated with stress, without any ongoing symptoms.  

In May 2006, a private physician wrote that he had been treating the Veteran for a hiatal hernia, with significant esophageal reflux and symptomatic esophagitis.  However, the accompanying medical records are silent as to this symptomology.  

On VA examination in July 2007, the Veteran reported she had symptoms of heartburn and abdominal pain, which worsened with coffee, pineapple, tomato, and stress.  The Veteran was taking Aciphex daily.  Physical examination revealed the abdomen was soft and nontender, without epigastric tenderness.  The impression was hiatal hernia, which was stable on Aciphex.  The examiner determined that the Veteran had symptoms of heartburn associated with stress and certain foods.  

At the time of a VA stomach examination which was conducted in January 2012, the examiner diagnosed hiatal hernia and gastroesophageal reflux disease.  The Veteran took Omeprazole daily.  With regard to signs and symptoms, the examiner determined the Veteran experienced recurring episodes of symptoms that were not severe four or more times per year, which lasted less than one day.  She also had recurring episodes of severe symptoms occurring three times per year lasing less than one day.  It was noted that the Veteran had periodic abdominal pain, which was only partially relieved by standard ulcer therapy.  Transient vomiting three times per year was reported, lasting less than one day.  The examiner also found that the Veteran had incapacitating episodes consisting of intense epigastric abdominal pain, regurgitation, and pyrosis twice per year lasting one to nine days.  The examiner opined that the hiatal hernia did not impact the Veteran's employment.  It was noted that the Veteran had been a licensed professional counselor since leaving the military service.  The Veteran reported missing work two times per year with severe bouts of abdominal pain, regurgitation, and pyrosis.  The examiner opined that the hiatal hernia was stable and controlled with medications.  

The Board finds the criteria for a 30 percent evaluation have not been met.  While there is evidence in the claims file that the Veteran experiences pyrosis and regurgitation, there is no evidence of record of persistent recurrent epigastric distress nor is there evidence demonstrating that the service-connected disorder is productive of any substernal arm or shoulder pain.  There also is no evidence or even suggestion that the service-connected hiatal hernia was productive of considerable impairment of health.  The treatment records do not document such symptomology.  The Board finds that, if the service-connected hiatal hernia was productive of considerable impairment of health, there would be more medical records reflecting complaints of and treatment for the hiatal hernia symptomology.  The May 2006 letter from the private physician indicates that the symptoms associated with the service-connected hiatal hernia were significant but this statement is not quantified in any way to allow for the application of the pertinent rating criteria.  The clinical records do not indicate any significant level of impairment and reports of the VA examinations also do not document such symptomology.  Based on the above, the Board finds that the symptomology associated with the service-connected hiatal hernia does not warrant an initial rating in excess of 10 percent.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hiatal hernia, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected hiatal hernia varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson, 12 Vet. App. at 126.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to an initial rating in excess of 10 percent for his service-connected hiatal hernia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected skin disorder was evaluated as a disease or injury of the skin pursuant to 38 C.F.R. § 4.118, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this service-connected disorder.  Id.  The service-connected hidradenitis suppurativa is manifested by scars, other than the head, face or neck, covering five to seven percent of the whole body; the deep scars were not at least six square inches and the superficial scars were not painful on examination; none of the scars resulted in limitation of body parts.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected skin disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  

The Veteran's service-connected hiatal hernia was evaluated as a disease or injury of the digestive system pursuant to 38 C.F.R. § 4.114, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this service-connected disorder.  Id.  The service-connected hiatal hernia is manifested by vomiting, pryosis, and regurgitation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected hiatal hernia, but the medical evidence does not show persistently recurrent epigastric distress or substernal arm or shoulder pain, and is not productive of considerable impairment of health demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  

Consequently, the Board concludes that the schedular evaluations for the Veteran's service-connected skin disorder and hiatal hernia are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  


ORDER

An initial disability rating in excess of 10 percent for hidradenitis suppurativa is denied.  

An initial disability rating in excess of 10 percent for hiatal hernia is denied. 


REMAND

The Veteran is claiming that her current back disorder is etiologically linked to her active duty service.  The Veteran was treated for lumbar strain during active duty.  In January 2012, the Veteran was provided a VA examination to determine if there was such a link.  The examiner opined that it was "less likely than not" that the back disorder was due to active duty.  The rationale provided for this opinion was a lumbar strain would not cause development of degenerative disc disease or degenerative joint disease and that it was "more likely than not" that the current spine disorder was due to the effects of aging, musculoskeletal deconditioning and a genetic predisposition to developing arthritic/degenerative disc changes in the lumbar spine.

The Board finds that the report of the January 2012 VA examination is inadequate for adjudication purposes as the examiner did not provide a rationale for why he determined that the in-service injury could not cause degenerative disc disease or degenerative joint disease.  Additionally, the examiner did not provide any rationale or citation regarding how he determined that the Veteran was genetically predisposed to develop degenerative disc disease or degenerative joint disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Thereafter, the claims file must be returned to the examiner who conducted the January 2012 VA orthopedic examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report these records have been reviewed.   The examiner must prepare an addendum to the January 2012 examination report which provides a rationale for why the examiner opined that the in-service low back strain could not cause degenerative disc disease or degenerative joint disease, to include whether it is medically not possible in all instances, or if in this case it was not possible based on the evidence of record.  If the examiner determines that the Veteran's in-service low back strain could not cause degenerative disc disease or degenerative joint disease due to the facts in this case, the examiner must point to the specific facts that led to that determination.  The examiner must also provide a rationale for why the Veteran was genetically predisposed to develop degenerative disc disease or degenerative joint disease.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If the examiner who conducted the January 2012 examination is not available, make arrangement to have a suitably qualified health care professional provide the requested opinions.  If this examiner determines he or she cannot provide the requested opinions without any physical examination of the Veteran, this must be arranged.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim of entitlement to service connection for a low back disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


